In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Richmond County (McElrath, J.), dated September 18, 2008, as, upon confirming a referee’s report (Stanton, Ct. Atty. Ref.), dated August 27, 2008, granted the motion of the attorney for the child for summary judgment dismissing the father’s petition to modify a prior custody order so as to award him sole custody of the subject child.
Ordered that the appeal is dismissed as academic, without costs or disbursements..
Since the child is now over 18 years of age, he is no longer subject to the order appealed from (see Matter of Merando v Vantassel, 66 AD3d 783 [2009]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.